Citation Nr: 1723045	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating greater than 10 percent prior to April 22, 2015, and a rating greater than 20 percent as of April 22, 2015, for status post fracture, first lumbar vertebrae.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1996 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in Houston, Texas, currently has jurisdiction over the case.

A January 2014 rating decision granted a 10 percent rating for the Veteran's status post fracture, first lumbar vertebrae, effective May 31, 2012.  The RO then issued another rating decision in December 2016 granting a 20 percent rating effective April 22, 2015. 

In April 2017, the Veteran failed to appear at a scheduled hearing before the Board. Attempts were made to contact the Veteran by phone and email without success. Without good cause shown for the failure to appear, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016) (providing that failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).

The U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.  Id. at 170. 

Here, the April 2015 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment and associate them with the claims file.

2. Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected lumbar disability.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

In particular, the examiner(s) should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, whether favorable or unfavorable, and citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claims on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




